ADVISORY ACTION
	This is in response to the Amendment After Final dated April 6, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 1-2 and 4-6 drawn to an invention nonelected without traverse in the reply filed on October 21, 2019.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.

Claim Rejections - 35 USC § 103
Claims 3, 7-8 and 10-11 were rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Teamey et al. (US Patent Application Publication No. 2013/0105330 A1).
• The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Kaczur et al. in view of Teamey et al. has been withdrawn. Claim 7 has been cancelled.
• The rejection of claims 3, 8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Kaczur et al. in view of Teamey et al. stands.
	Regarding claim 3, Kaczur teaches a method for electrolytically reducing a carbon dioxide and dehydrogenating a hydrocarbon to an olefin in an electrochemical cell (= 

electrochemical cell 110) comprising an anode (= anolyte region may include an anode), a cathode (= catholyte region may include a cathode), and a separator (= a separator may selectively control a flow of ions between the anolyte region and the catholyte region) [page 3, [0042]], the method comprising: 
• exposing the cathode comprising a first conducting component (= catalysts) [page 16, [0152]] to a first fluid containing the carbon dioxide (CO2) [= the cathode may have a carbon dioxide internal gas plenum to distribute the carbon dioxide evenly into the cathode GDE] (page 15, [0144]) at a first pressure (= typically, electrochemical cells may operate at pressures up to about 20 to 30 psig in multi-cell stack designs) [page 19, [0197]] and first temperature (= catholyte region and anolyte region of electrochemical cell 110 may have operating temperatures that may range from -10 to 95o C.) [page 19, [0199]], wherein the first conducting component is active toward adsorption and oxidation of the CO2 (= catalysts) [page 16, [0152]], and the first conducting component is selected from the group consisting of platinum (Pt), iridium (Ir), ruthenium (Ru), palladium (Pd), rhodium (Rh), osmium (Os), nickel (Ni), cobalt (Co), iron (Fe), copper (Cu), and their combinations (= other suitable catalysts may further include other transition metals, such as copper, cobalt, manganese, vanadium, and nickel that may be combined and alloyed) [page 16, [0152]];
• exposing the anode comprising a second conducting component (= catalyst) [page 15, 
[0148]] to a second fluid containing the hydrocarbon (= methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte) [page 19, [0194]] at a second pressure (= the electrochemical cell 110 anolyte may 

also be operated in the same pressure range to minimize the pressure differential on the membrane separating the two electrode regions) [page 19, [0197]] and a second temperature (= catholyte region and anolyte region of electrochemical cell 110 may have operating temperatures that may range from -10 to 95o C.) [page 19, [0199]], wherein the second conducting component is active toward adsorption and reduction of the hydrocarbon (= catalysts) [page 15, [0148]], and wherein a hydrophobic modifier (= the hydrophobic compounds or agents) [page 15, [0147]] is present on both the first conducting component and the second conducting component (= gas diffusion electrodes (GDE’s) may be utilized in electrochemical cells in the reduction of carbon dioxide) [page 14, [0135]]; and 
• applying a voltage between the cathode exposed to the first fluid and the anode exposed to the second fluid so as to facilitate adsorption of the CO2 onto the cathode and adsorption of the hydrocarbon onto the anode, wherein the voltage is sufficient to reduce the CO2 (= the method may include applying an electrical potential between the anode and cathode sufficient to reduce the carbon dioxide to at least one reduction product) [page 2, [0035]].
The method of Kaczur differs from the instant invention because Kaczur does not disclose wherein the voltage is sufficient to simultaneously oxidize the hydrocarbon to the first olefin via a dehydrogenation reaction and reduce the CO2 to form a second olefin.
Kaczur teaches that:
Catholyte compartment stream 730 may then pass by pH monitoring sensor 731 (and temperature sensor- not shown), which may be used to monitor and control the catholyte stream pH value, and then enter catholyte disengager 732, where the various gases may be separated from the solution stream as stream 734, including mainly excess CO2 and hydrogen, in addition to any other cathode reduction side reaction gas products, such as ethylene, CO, methane, and the like. These gases may be separated, collected, and recycled to the process as needed (page 9, [0100]).

Electrolytes for the anolyte region of the electrochemical cell 110 may include: alkali metal hydroxides, (e.g. as KOH, NaOH, LiOH) in addition to ammonium hydroxide; inorganic acids such as sulfuric, phosphoric, and the like; organic acids such as methanesulfonic acid in both non-aqueous and aqueous solutions; and alkali halide salts, such as the chlorides, bromides, and iodine salts such as NaF, NaCl, NaBr, LiBr, KF, KCl, KBr, KI, and Nal, as well as their acid halide forms, such as HCl, and HBr. The alkali halide salts may produce, for example, fluorine, chlorine, bromine, or iodine as halide gas or dissolved aqueous products from the anolyte region. Methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte. Selection of the anolyte would be determined by the process chemistry product and requirements for lowering the overall operating cell voltage. For example, using HBr as the anolyte, with the formation of bromine at the anode, which require a significantly lower anode voltage potential than chlorine formation. Hydriodic acid, HI, may form iodine at anode potential voltages even lower than that of bromine (page 19, [0194]).

	Teamey teaches that:
Referring generally to FIGS. 1-6, systems and methods of electrochemical co-production of products with a carbon-based reactant feed to an anode are disclosed. It is contemplated that the electrochemical co-production of products may include a production of a first product, such as reduction of carbon dioxide to carbon-based products to include one, two, three, and four carbon chemicals, at a cathode side of an electrochemical cell with co-production of a second product, such as an oxidized carbon-based product, at the anode of the electrochemical cell where the anolyte comprises a carbon-based reactant and a recycled reactant, where the recycled reactant is preferably a halide AX. AX may be a compound where A is H, Li, Na, K, Cs, Mg, Ca, or other metal, or R4P+, R4N+ - where each R is independently alkyl or aryl - or a cation; and X is F, Cl, Br, I, ClO4-, PF6-, BF4- , or an anion; and mixtures thereof (page 2, [0020]).

Electrochemical cell 102 is generally operational to reduce carbon dioxide in the first region 116 to a first product 113 recoverable from the first region 116 while producing a second product 115 recoverable from the second region 118. Cathode 122 may reduce the carbon dioxide into a first product 113 that may include one or more compounds. Examples of the first product 113 recoverable from the first region by first product extractor 110 may include CO, formic acid, formaldehyde, methanol, methane, oxalate, oxalic acid, glyoxylic acid, glyoxylate, glycolic acid, glycolate, glyoxal, glycolaldehyde, ethylene glycol, acetic acid, acetate, acetaldehyde, ethanol, ethane, ethylene, lactic acid, lactate, propanoic acid, propionate, acetone, isopropanol, 1-propanol, 1,2-propylene glycol, propane, propylene, 1-butanol, 2-butanone, 2-butanol, butane, butane, a carboxylic acid, a carboxylate, a ketone, an aldehyde, and an alcohol (page 2, [0025]).

	System 200 of FIG. 2 may be employed with various types of carbon-based reactants, including various types of alkanes, alkenes and aromatic compounds to produce various types of products (first product and second product) as desired and shown in an exemplary fashion in Table 1. Furthermore, a 

halogenated compound 212 may be further converted to various types of products, including a perhalocarbon, vinyl chloride, dichloroethane, allyl chloride, chlorophenol, bromobenzene, vinyl bromide, vinyl fluoride, vinylidene fluoride, tetrafluoroethylene, hexafluoropropylene, difluoromethane, or pentafluoroethane. It is further contemplated that other types of products may be co-produced by the anode and cathode of an electrochemical cell without departing from the scope and intent of the present disclosure (page 3, [0034]).

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Kaczur teaches that the CO2 electrochemically reduces into ethylene which suggests that the voltage is sufficient to reduce the CO2 to form a second olefin, and it is deemed that this voltage simultaneously oxidizes the methanol or other hydrocarbon non-aqueous liquids into some oxidized organic products wherein the oxidized organic products are olefins because Teamey teaches that in the electrochemical co-production of products, ethane, propane and butane electrochemically oxidizes into a first olefin.
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Regarding claim 8, Kaczur teaches wherein the second conducting component comprises platinum (= the hydrogen oxidation catalysts used in the anolyte GDE may include precious metal and precious metal oxides and their mixtures, including platinum, palladium, gold, ruthenium, iridium, and silver and their alloys and mixtures) [page 15, [0148]].

	Regarding claim 10, Kaczur teaches wherein the hydrophobic modifier comprises graphene, graphene oxide, or reduced graphene oxide (= the support for the catalyst may be a high surface area carbon or may be an alternative conductive material, such as graphene, 
conductive nitrides, carbon nanotubes, conductive titanium suboxides such as Ti4O7 and Ti2O and the like) [page 15, [0148] and page 16, [0152]].
Regarding claim 11, Teamey teaches wherein the hydrocarbon is selected from gaseous methane, ethane, propane, butane, pentane, and hexane (= carbon-based reactants may include, for example, methane, ethane, ethylene, benzene, toluene, xylene, ethylbenzene, propane, propene, butane, 1-butene, 2-butene, isobutane, ethyl acetate, propionitrile, methyl propionate, ethyl propionate, other alkanes, substituted alkanes, haloalkanes, alkenes, substituted alkenes, haloalkenes, aromatic, haloaromatic, heteroaromatic, and halo-heteroaromatic compounds) [page 2, [0021]].

New Grounds of Rejection
Claim Rejections - 35 USC § 112
Claims 3, 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
	line 18, “the first olefin” lacks antecedent basis.

Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Response to Arguments
	• Applicant states that particularly, Kaczur fails to teach or suggest producing olefins at all, let alone applying a voltage sufficient to produce a first olefin via oxidation of a hydrocarbon and a second olefin via reduction of CO2. Indeed, the Examiner identifies that Kaczur “differs from the instant invention because Kaczur does not disclose wherein the voltage is sufficient to simultaneously oxidize the hydrocarbon to the olefin via a dehydrogenation reaction.”
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in 

the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Kaczur teaches that the CO2 electrochemically reduces into ethylene which suggests that the voltage is sufficient to reduce the CO2 to form a second olefin, and it is deemed that this voltage simultaneously oxidizes the methanol or other hydrocarbon non-aqueous liquids into some oxidized organic products wherein the oxidized organic products are olefins because Teamey teaches that in the electrochemical co-production of products, ethane, propane and butane electrochemically oxidizes into a first olefin.

• Applicant states that furthermore, Kaczur fails to teach or suggest using the listed metals with a voltage sufficient to form an olefin, as recited. The Examiner points to Kaczur page 16, paragraph [0152], as describing the use of the recited metals. However, a full reading of the cited paragraph shows that Kaczur describes using the some of the recited metals “in producing alkali metal formate”, and not an olefin, as recited in claim 3. 
• Applicant states that moreover, the remainder of Kaczur fails to cure the deficiencies of the identifies portion of Kaczur. Kaczur is wholly silent about producing olefins or the capability of the methods and apparatuses described therein to produce olefins. Rather, Kaczur describes only producing alkali metal formate or carbon monoxide from the reduction of CO2 described therein. Accordingly, Kaczur fails to contemplate the production of olefins as a product from the cathode or the anode.
	In response, Kaczur teaches that the solution stream includes mainly excess CO2 and 

hydrogen, in addition to any other cathode reduction side reaction gas products, such as ethylene, CO, methane, and the like (page 9, [0100]). The preferred carbon dioxide reduction product, such as CO or formate, may determine the catalyst selected for use in the GDE (page 16, [0152]).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (MPEP § 2123).

	• Applicant states that however, reactor 338 is notably separated from the electrochemical cell 102, and does not involve a voltage sufficient to reduce CO2 olefin, as recited in claim 3. More generally, Teamey fails to teach or suggest “the first conducting component is selected from the group consisting of platinum (Pt), iridium (Ir), ruthenium (Ru), palladium (Pd), rhodium (Rh), osmium (Os), nickel (Ni), cobalt (Co), iron (Fe), copper (Cu), and their combinations” as recited in claim 3.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Kaczur teaches that the catalyst for the reduction of carbon dioxide may include, for 
example, high hydrogen over potential metals, such as indium, tin, bismuth and the like, that 

are suitable electrocatalysts for the reduction of carbon dioxide to formate. The preferred metal catalysts may include, for example, indium, tin, bismuth, lead, silver, gold, zinc, and cadmium including their binary and ternary alloys, intermetallics, and combinations as single and multiple composition coatings deposited on various metals, carbon, or other 
conductive supports. Other suitable catalysts may further include other transition metals, such as copper, cobalt, manganese, vanadium, and nickel that may be combined and alloyed with the preferred metal catalysts already mentioned such as indium, tin, and silver. The preferred carbon dioxide reduction product, such as CO or formate, may determine the catalyst selected for use in the GDE (page 16, [0152]).
	When the first conducting component recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 9, 2021